Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Sherry McGalliard, Appellant                           Appeal from the 40th District Court of Ellis
                                                       County, Texas (Tr. Ct. No. 88284).
No. 06-16-00025-CV         v.                          Opinion delivered by Chief Justice Morriss,
                                                       Justice Moseley and Justice Burgess
Kathryn Hill, Appellee                                 participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, Kathryn Hill, pay all costs of this appeal.


                                                       RENDERED OCTOBER 27, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk